972 F.2d 343
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Leon HARRELL, a/k/a "L," Defendant-Appellant.
No. 91-5881.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 29, 1992Decided:  August 10, 1992

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., District Judge.  (CR-90-287-G)
Thomas H. Johnson, Jr., Law Office of Michael E. Lee, Greensboro, North Carolina, for Appellant.
Robert H. Edmunds, Jr., United States Attorney, Michael F. Joseph, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
Affirmed.
Before SPROUSE and NIEMEYER, Circuit Judges, and BUTZNER, SeniorCC  OPINION
PER CURIAM:


1
After a jury trial Leon Harrell was found guilty of conspiracy to possess with intent to distribute and distribution of cocaine base in violation of 21 U.S.C.A. §§ 841(a)(1), 846 (West Supp. 1991).  He alleges that the evidence was insufficient to convict him and that the witnesses were incredible.  We affirm.


2
In evaluating the sufficiency of the evidence to support a conviction, we must determine whether there is substantial evidence in the record to support the jury's finding that the defendant is guilty beyond a reasonable doubt.   United States v. Stockton, 788 F.2d 210, 218 (4th Cir.), cert. denied, 479 U.S. 840 (1986).  In making this determination, the evidence must be viewed in a light most favorable to the prosecution.   Glasser v. United States, 315 U.S. 60, 80 (1942).  This Court does not weigh evidence or review credibility of witnesses in resolving issues of substantial evidence.   United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).


3
We find that when viewed in the light most favorable to the government, the testimony of the government's witnesses, some of which were Harrells co-conspirators, was sufficient to support his convictions.  We affirm his convictions.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED